Citation Nr: 1427881	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for expenses in the amount of $671.00 from Beloit County PA incurred for non-VA treatment at Mitchell County Hospital from December 3, 2010, to December 6, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from August 1964 to September 1969 and from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Wichita, Kansas.

The Veteran testified at a hearing at the RO in June 2012; a transcript is of record.  The paper medical appeals file is before the Board, along with paperless claims files in Virtual VA and Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was treated at Mitchell County Hospital (also referred to as Beloit Medical Center) in the emergency room on December 3, 2010, and then was transferred for inpatient care from December 4 to December 6, 2010.  He contends that VA paid all charges for both his emergency room and inpatient treatment from December 3, 2010, to December 6, 2010, except for the balance of $671.00 from Beloit County PA for the physician's services, which was billed separately.  
 
A remand is necessary to clarify the amount of payment actually made by VA, as there is conflicting evidence.  The Veteran submitted an account statement from Mitchell County Hospital in June 2012 with a final balance of $0.00, which appears to show two payments of $1,775.00 (for charges incurred on December 3, 2010) and $5,335.56 (for charges incurred from December 4 to December 6, 2010).  Nevertheless, the notations accompanying those line items on are unclear as to whether VA actually paid the second amount of $5,335.00, or whether the hospital wrote off that amount based on VA's finding that payment was not warranted.  

The AOJ clearly indicated in January 2011 (prior to the dates of these line items on the account statement) and again in October 2011 that payment was only authorized for the Veteran's care in the emergency room on December 3, 2010, and not for any subsequent charges relating to inpatient treatment from December 4 to 6, 2010, because he was considered stable for transfer to a VA facility at that time.  

The Veteran seeks payment of $671.00 for charges from Beloit County PA for his physician's services relating to treatment from December 3 to 6, 2010, which do not appear to be included in the invoices from Mitchell County Hospital for $1,775.00 or $5,335.56.  The AOJ denied this claim in a June 2011 determination.

Accordingly, the case is REMANDED for the following action:

1.  Make necessary inquiries to clarify whether VA paid the amount of $5,335.56 for treatment after the Veteran's initial emergency care on December 3, 2010, at Mitchell County Hospital.  Any requests and responses, and the determination as to payment, should be documented.

2.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the matter to the Board, if otherwise in order.


The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

